DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 Allowable Subject Matter
Claims 1-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a backlight unit comprised of, in part, a light conversion sheet disposed on the light emitting unit and including a plurality of light conversion patterns overlapping with the plurality of light emitting devices; a phosphor film disposed on the light conversion sheet; and a phosphor layer directly disposed on the light conversion sheet and in a position corresponding to a rim portion of the light conversion sheet. Claims 2-10 and 21 are allowed due to their dependency upon claim 1. 
Regarding claim 11, the prior art of record fails to teach or suggest a display device comprised of, in part, a light conversion sheet disposed over the light emitting unit and including a plurality of light conversion patterns; a phosphor film disposed on the light conversion sheet; a phosphor layer directly disposed on the light conversion sheet and in a position corresponding to a rim portion of the light conversion sheet; and a guide panel disposed on a side of the light emitting unit and including a protrusion protruding in the direction to the light emitting devices… Claims 12-18 and 20 are allowed due to their dependency. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875